Case 9:21-cv-81314-BB Document 4 Entered on FLSD Docket 07/30/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 21-cv-81314-BLOOM

 RATEEK ALLAH,
 a/k/a Lincoln Terrell
 a/k/a Lincoln Moody
         Plaintiff,

 v.

 SHERIFF RICHARD BRADSHAW,

         Defendant.
                                          /

                                       ORDER OF DISMISSAL

         THIS CAUSE is before the Court upon Plaintiff Rateek Allah’s Complaint Under the Civil

 Rights Act, 42 U.S.C. § 1983, ECF No. [1] (“Complaint”), filed on July 30, 2021. Plaintiff also

 filed an Application to Proceed in District Court Without Prepaying Fees or Costs, ECF No. [3].

 Because Plaintiff is a “three-striker” under 28 U.S.C. § 1915(g), he is required to prepay the entire

 filing fee before the Court may consider the claims presented in the Complaint.

         The Prison Litigation Reform Act states:

         In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
         or proceeding under this section if the prisoner has, on 3 or more prior occasions, while
         incarcerated or detained in any facility, brought an action or appeal in a court of the
         United States that was dismissed on the grounds that it is frivolous, malicious, or fails
         to state a claim upon which relief may be granted, unless the prisoner is under imminent
         danger of serious physical injury.

 28 U.S.C. § 1915(g); see Kingsley v. Hendrickson, 135 S. Ct. 2466, 2476 (2015) (“[T]he [PLRA] . . .

 applies to both pretrial detainees and convicted prisoners.” (alterations added)). Section 1915(g)

 “requires frequent filer prisoners to prepay the entire filing fee before federal courts may consider their

 lawsuits and appeals.” Rivera v. Allin, 144 F.3d 719, 723 (11th Cir. 1998), abrogated on other grounds

 by Jones v. Bock, 549 U.S. 199 (2007) (citation omitted). “The proper procedure for a district court
Case 9:21-cv-81314-BB Document 4 Entered on FLSD Docket 07/30/2021 Page 2 of 3

                                                                             Case No. 21-cv-81314-BLOOM

 faced with a prisoner who seeks in forma pauperis status but is barred by the three-strikes provision,

 is to dismiss the complaint without prejudice.” Brown v. Fla. Dep’t of Corr., No. 21-cv-20142, 2021

 WL 199698, at *1 (S.D. Fla. Jan. 20, 2021) (citation omitted). “A three-striker cannot pay the filing

 fee after initiating suit as a retroactive cure.” Id. (citation omitted).

         Plaintiff is a pretrial detainee currently incarcerated at the Palm Beach County Jail. ECF No.

 [1] at 2. Plaintiff alleges that the Palm Beach County Jail is violating his First Amendment rights to

 freedom of religion. Id. at 3-4. He states that when he was arrested on December 20, 2020, he told

 arresting officers and intake at the Jail that his legal name was “Rateek Allah,” but he was disregarded

 and booked under the alias “Lincoln Terrell.” Id. at 3. Plaintiff claims that for the past seven months,

 the Jail staff continues to refer to him by “this alias name in violation of [his] religion of Islam.”

 (alteration added)). Id. Plaintiff seeks compensatory and punitive damages. Id. at 4.

         A review of Plaintiff’s litigation history reveals he is a prolific pro se filer and a three-striker.

 The Court takes judicial notice of the following “strikes” under Federal Rule of Evidence 201: Allah

 v. Fredericks, No. 19-cv-00411-BHH (D.S.C. Dec. 17, 2020), ECF No. [63], (adopting Report and

 Recommendation and dismissing Bivens action for failure to state a plausible claim); Allah v. Beasley,

 No. 18-cv-02047-RDM-PT (M.D. Pa. May 12, 2020), ECF No. [18], (dismissing Bivens action under

 28 U.S.C. § 1915(e)(2)(B)(ii)); Allah v. FNU Ramos, No. 19-cv-00451-BJD-PRL (M.D. Fla. Dec. 4,

 2019), ECF No. [10], (dismissing Bivens action for failure to state a claim under 28 U.S.C.

 § 1915(e)(2)(B)); Allah v. Fed. Bureau of Prisons, No. 18-cv-00016-JMS-DLP (S.D. Ind. Apr. 2,

 2018), ECF No. [9], (dismissing Bivens action for failure to state a claim upon which relief can be

 granted); Moody v. Copeland, 1 No. 10-cv-03539-DGK (W.D. Mo. Jan. 3, 2017) ECF No. [62],




 1
  The docket sheet lists the Plaintiff as “Rateek Allah f/k/a Lincoln Moody.” See Moody, No. 10-cv-03539-
 DGK (Docket Sheet).


                                                            2
Case 9:21-cv-81314-BB Document 4 Entered on FLSD Docket 07/30/2021 Page 3 of 3

                                                                          Case No. 21-cv-81314-BLOOM

 (dismissing Bivens action under Fed. R. Civ. P. 12(b)(6) for failure to state a claim). 2 Because Plaintiff

 has had three or more prior qualifying dismissals and his allegations do not satisfy the imminent danger

 exception to dismiss, 3 the Complaint will be dismissed without prejudice.

         Accordingly, it is ORDERED AND ADJUDGED that the Complaint, ECF No. [1], is

 DISMISSED WITHOUT PREJUDICE. The Clerk of Court is directed to CLOSE the above-

 styled case, and any pending motions are DENIED AS MOOT.

         DONE AND ORDERED in Chambers at Miami, Florida, on July 30, 2021.




                                                               _________________________________
                                                               BETH BLOOM
                                                               UNITED STATES DISTRICT JUDGE



 Copies to:

 Counsel of Record

 Rateek Allah
 a/k/a Lincoln Terrell
 a/k/a Lincoln Moody
 #0140000
 Palm Beach County Jail
 Inmate Mail/Parcels
 Post Office Box 24716
 West Palm Beach, FL 33416




 2
  The Court notes that the cases listed are illustrative but not exhaustive of all of Plaintiff’s strikes under
 28 U.S.C. § 1915(g).
 3
  “To plead the imminent danger exception, the Court of Appeals for the Eleventh Circuit requires specific
 allegations of present imminent danger that may result in serious physical harm.” Brown, 2021 WL 199698,
 at *2 (citation omitted). Plaintiff’s Complaint does not contain specific allegations of present immediate
 danger. See ECF No. [1].


                                                           3
